Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-20 are pending.  Claims 1-3 and 8-14 are examined on the merits.  Claims 4-7 and 15-20 are withdrawn.    

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-3 and 8-14) in the reply filed on March 22, 2022 is acknowledged.
Claims 4-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the term “dream flower” is indefinite because a search does not review the proper name of this “dream flower”.  Please provide the scientific name.  For the sake of examination, “dream flower” is a plant.  
Please express amounts as weight units, not “mass”.  Mass is an inherent part of the chemical structure, which does not change with gravity.  
Overall, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, all the content of the last paragraph in Claims 1, 2, 3, 8, 9, 10, 12, 13, 14.  Furthermore, in Claim 1, last paragraph, the purpose of the combination of the ingredients “best ophthalmic raw materials” is indefinite because this is a narrative phrase inconsistent with U.S. practice.  In addition, this phrase is indefinite because it is unclear how an artisan would be able to determine when a compound is “best ophthalmic raw materials.”  Please specify what is being formed into a capsule, shell, container.  The herbs or the sugar or the herb is formed into an oval then sealed with sugar coating?
In Claim 2, last paragraph, and Claim 8, first paragraph, the term “inner ebullition” is indefinite because this is a narrative phrase inconsistent with U.S. practice.  In addition, this phrase is indefinite because it is unclear how an artisan would be able to determine when a compound is by the “inner ebullition” method.
In Claims 2, 3, 8-10, 12-14, “ human lens and retinal photoreceptor nutrient in a group” in A, B, C, or D is indefinite because there is no group designation of nutrients in the claims.  What are the groups supposed to be? Please amend.
What are the Groups A, B, C? Please specify.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-3 and 8-14 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a candy (from sugar, which is from a plant such as sugar canes or sugar beets), blueberry anthocyanin (from blueberry), beta-carotene (from carrot), vitamin B12 (from eggs), docosahexaenoic acid (from fish), vitamin C (from citric fruit), ginkgo leaves (from ginkgo tree), wood butterfly (from a plant), Ligustrum fruit (from a  plant), dream flowers (from a plant), buddleia (butterfly bush), rabbit liver (from rabbit), safflower vegetable (from a plant).  Applicant alleges that the claimed composition mixture has a function such as improving eyesight.  In Applicant’s Specification, the anthocyanin, beta-carotene, vitamin B12, docosahexaenoic acid, vitamin C, ginkgo, wood butterfly, Ligustrum, dream flowers, buddleia, rabbit liver, safflower ingredients are all known to be eye sight improving (see entire Specification, [0037-53]).  The ingredients are known in the art that functions in antioxidant activities, such as anthocyanidins, beta carotene, and vitamin A; thus, it is not a markedly different characteristic because the overall composition derives that property from that ingredient above, which are good for eyes.  If there is an allegation of synergy, then the evidence for that will need to be analyzed to see if that is true.  There are no markedly different characteristics from their natural counterparts. Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, a candy (from sugar, which is from a plant), blueberry anthocyanin, beta-carotene, vitamin B12, docosahexaenoic acid, vitamin C (from citric fruit), ginkgo leaves, wood butteryfly, Ligustrum fruit, dream flowers, buddleia (butterfly bush), rabbit liver, safflower vegetable are natural products.  The ingredients from the composition are nutrients that is used in improving eye supplements.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, forming oval capsule shell container can be achieved with sugar, which is the basis for a candy.  Also candy is anything with sugar, which is derived from plants.  Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.  The amounts in parts can be such miniscule amounts that the product is not so changed from its properties in nature.  Nutrition for the body.  Even if there are structural changes, the changes are not noticeable when the amounts of extracts or peptides use are in nominal or miniscule amounts, which would not amount to much structural changes.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, it would be routine and conventional to use ingredients known for eye health (see Applicant’s Specification) to be combined together as a treatment for improving eye health.
Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

	Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655